—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated February 26, 1998, which denied their motion for summary judgment dismissing the complaint with leave to renew upon the completion of discovery. By letter dated March 5, 1999, the appellant notified this Court that the action was settled in November 1998, and that the appeal, which was on the calendar for March 8, 1999, was withdrawn.
Ordered that the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that counsel for the appellants are directed to show *561cause why an order should not be made and entered imposing such sanctions and/or costs, if any, against the appellants or their counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by filing an original and four copies of an affirmation or affidavit on that issue in the office of the clerk of this Court and serving one copy of the same on all parties to the action on or before July 1, 1999.
Section 670.2 (g) of the rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action * * * is wholly or partially settled * * * the parties or their counsel shall immediately notify the court”, and “[a]ny attorney or party who, without good cause shown, fails to comply with the requirements of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct” (22 NYCRR 670.2 [g]). O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.